Case: 18-20676      Document: 00515173743         Page: 1    Date Filed: 10/25/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit


                                    No. 18-20676                           FILED
                                  Summary Calendar                   October 25, 2019
                                                                      Lyle W. Cayce
                                                                           Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MASON ALLEN STAGGS,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:17-CR-680-1


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Mason Allen Staggs appeals the 120-month within-guidelines sentence
imposed following his guilty plea conviction for stealing firearms from a
federally licensed dealer, in violation of 18 U.S.C. § 924(m). He first argues
that the district court plainly erred in determining his base offense level under
U.S.S.G. § 2K2.1(a)(4)(B). Staggs pleaded guilty pursuant to a plea agreement
wherein he waived the right to appeal his conviction and sentence on any


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20676       Document: 00515173743    Page: 2   Date Filed: 10/25/2019


                                   No. 18-20676

ground, reserving only a claim of ineffective assistance of counsel.          The
Government seeks enforcement of the appeal waiver.
      Our review of the record shows that the waiver was knowing and
voluntary, as he knew that he had the right to appeal and that he was giving
up that right by entering into the plea agreement. See United States v. Bond,
414 F.3d 542, 544 (5th Cir. 2005); United States v. Portillo, 18 F.3d 290, 292-
93 (5th Cir. 1994).      Thus, the waiver precludes consideration of Staggs’s
challenge to the base offense level. See United States v. Story, 439 F.3d 226,
231 (5th Cir. 2006).
      Staggs also argues that he was denied the effective assistance of counsel
because counsel failed to challenge the base offense level on the ground that
his Texas juvenile adjudications did not qualify as convictions for purposes of
§ 2K2.1(a)(4)(B).      He asserts that the record is sufficiently developed to
consider this claim on direct appeal.
      The Supreme Court has emphasized that a 28 U.S.C. § 2255 motion is
the preferred method for raising claims of ineffective assistance of counsel.
Massaro v. United States, 538 U.S. 500, 503-09 (2003). Contrary to Staggs’s
argument, his claim was not developed sufficiently in the district court to
enable this court to evaluate it. See United States v. Higdon, 832 F.2d 312, 314
(5th Cir. 1987). We therefore decline to consider Staggs’s ineffective assistance
of counsel claim without prejudice to his right to assert the claim on collateral
review. See United States Isgar, 739 F.3d 829, 841 (5th Cir. 2014); Higdon,
832 F.2d at 314.
      Accordingly, the appeal is DISMISSED.




                                        2